Citation Nr: 0634846	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  00-10 419	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for open angle glaucoma.

2.  Entitlement to an initial evaluation in excess of 10 
percent for pulmonary sarcoidosis.

3.  Entitlement to service connection for chronic cardiac 
arrhythmia.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for swollen painful 
joints due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had an initial period of active service from 
June 1979 to June 1982, followed by participation in the Army 
Reserves.  He subsequently re-entered active service in 
October 1984, and retired in June 1998.  The appellant's 
service included active duty in Southwest Asia from August 
1990 to March 1991.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The Board 
remanded the case for additional development in November 
2003; the case has now been returned to the Board for 
appellate review.

The appellant appealed the initial 10 percent evaluations 
assigned to the glaucoma and sarcoidosis disabilities when 
service connection was granted.  The appellant is, in effect, 
asking for a higher rating effective from the date service 
connection was granted (July 1, 1998).  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therefore, the issues on 
appeal are as set out on the title page.


FINDINGS OF FACT

1.  The appellant has corrected distant vision of 20/25 in 
the right eye and in the left eye.  

2.  The appellant has a full visual field in his right eye 
and in his left eye.

3.  The appellant has not needed any dosage of 
corticosteroids during this appeal.

4.  Prior to November 2004, the evidence of record does not 
contain any FEV-1 or FEV-1/FVC values of 56-70 percent 
predicted or DLCO (SB) results of less than 56-65 percent 
predicted.

5.  The evidence of record does not disclose any FEV-1 or 
FEV-1/FVC values of 40-55 percent predicted or DLCO (SB) 
results of less than 40-55 percent predicted.

6.  The appellant's sarcoidosis disability is not 
characterized by cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, episode(s) of acute 
respiratory failure, or outpatient oxygen therapy. 

7.  Service medical records contain no diagnosis of 
hypertension.

8.  Hypertension was not diagnosed until many years after 
service.

9.  There is no competent medical evidence of any nexus 
between the appellant's current hypertension and his active 
service.

10.  There competent medical evidence of record indicates 
that the appellant's arrhythmia are symptoms associated with 
his service-connected psychiatric disorder.

11.  The appellant is a Persian Gulf veteran, having served 
in the Southwest Asia Theater of Operations from August 1990 
to March 1991.

12.  There is no current clinical evidence of the existence 
of swollen painful joints.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for the 
glaucoma disability is not warranted.  38 U.S.C.A. §§ 1155, 
1160, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 4.75, 4.76, 4.76a, 
4.83a, 4.84a, Diagnostic Codes 6013, 6080 (2006).

2.  The criteria for an initial evaluation in excess of10 
percent for the pulmonary sarcoidosis disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.97, Diagnostic Codes 6846, 6600 (2006); 71 Fed. 
Reg. 52457-52460 (2006).

3.  Beginning in November 2004, the criteria for an 
evaluation of 30 percent, but not more, were met for the 
pulmonary sarcoidosis disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 
6846, 6600 (2006); 71 Fed. Reg. 52457-52460 (2006).

4.  The criteria for the establishment of service connection 
for hypertension, for pounding of the heart and for chronic 
arrhythmia have not been met.  38 U.S.C.A. §§ 105, 1101, 
1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

5.  The appellant is not shown to have a disability 
manifested by painful swollen joints due to disease or 
injury, to include as due to an undiagnosed illness, that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5100, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his increased rating and service connection 
claims by correspondence dated in August 1998, March 2003, 
and November 2004.  Those documents informed the veteran of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  

In those letters, the RO informed the appellant about what 
was needed to establish entitlement to increased ratings for 
glaucoma and for sarcoidosis, as well as what evidence was 
needed to establish service connection for hypertension and 
other cardiac problems.  The RO also notified the appellant 
about requirements for service connection for an undiagnosed 
illness.  Therefore, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated his 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any such late notice requires remand to the RO.  
Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's service 
medical records, as well as his service personnel records.  
VA and private medical records were obtained and associated 
with the claims file.  VA obtained competent medical opinions 
on the questions of severity and etiology.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Although the RO did not advise the veteran of such 
information, because the claims for service connection are 
being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Although the RO did not advise 
the appellant of such information relating to his increased 
rating claims, the entire period from the date of each claim 
until the present is under appellate review for increased 
evaluations for the glaucoma and sarcoidosis disabilities.  
The appellant was also provided with notice as to the 
clinical findings needed for higher evaluations for eye 
disability and for pulmonary sarcoidosis, as well as the 
assistance VA would provide.  Proceeding with this matter in 
its current procedural posture would not therefore inure to 
the veteran's prejudice.  


The appellant was provided with notice as to the medical 
evidence needed for increased ratings for glaucoma and 
sarcoidosis, and for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claims

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant appealed the initial evaluation assigned for 
his glaucoma disability and for his pulmonary sarcoidosis 
disability addressed here.  The Court held, in Fenderson v. 
West, 12 Vet. App. 119 (1999), that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then-current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of "staging" ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the period(s) in question.  The issues 
before the Board are consequently taken to include whether 
there is any basis for a higher rating at any pertinent time, 
to include whether a higher rating currently is in order.





A.  Glaucoma

The appellant maintains that his open angle glaucoma 
disability has been of such severity that a rating in excess 
of 10 percent is in order.  He has reported needing to use 
eyedrops four times per day, as well as a discharge from his 
eyes.

Review of the evidence of record reveals that the appellant 
underwent a VA eye examination in October 1998; he reported 
that he used eye drops twice a day.  He did not wear glasses 
and he stated that his May 1998 visual field testing had been 
normal.  On physical examination, the appellant's visual 
acuity was 20/20 without any correction.  

Review of the appellant's VA eye clinic treatment records 
reveals that he was seen for an eye examination in July 2000.  
His visual acuity was 20/20 in each eye; he also demonstrated 
full visual fields.

The appellant underwent another VA eye examination in August 
2001.  His visual acuity in each eye was 20/20 at that time.  

The appellant subsequently underwent another VA eye 
examination in November 2004.  The examiner reviewed the 
claims file.  The appellant reported using eye drops for 
pressure control.  He also stated that he only wore reading 
glasses.  On physical examination, corrected visual acuity in 
each eye was 20/25.  The examiner stated that the appellant 
did not have any visual field deficit.

The appellant's open angle glaucoma disability has been 
evaluated by the RO under the provisions of Diagnostic Code 
6013.  Simple, primary noncongestive glaucoma is rated on 
impairment of visual acuity or field loss, with a minimum 
rating of 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6013.  The appellant's glaucoma is not currently congestive 
or inflammatory, so Diagnostic Code 6012 is not for 
application.


The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. 
§ 4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 in one eye and 20/50 in the other 
eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.  In 
this case, an evaluation in excess of 10 percent is not 
authorized under the criteria used to evaluate visual acuity.  
The appellant's visual acuity with correction was measured as 
20/25 in the right eye and 20/25 in the left eye in November 
2004.  Under the criteria listed in the Diagnostic Codes 6061 
through 6079, this level of visual acuity is only authorized 
a noncompensable evaluation.

Turning to impairment of the appellant's visual field, there 
is no clinical evidence of record that demonstrates the 
existence of any impairment of the right or left eye muscle 
function.  Nor is there any clinical evidence of any visual 
field deficit.  Therefore, an evaluation under the criteria 
found at Diagnostic Codes 6090 through 6092 or 6080-6081would 
be inappropriate.

Separate evaluations under Codes 6000 through 6035 (excluding 
6011 and 6013) are not applicable, as the medical evidence 
has not attributed the listed disabilities under these 
Diagnostic Codes as a manifestation of the appellant's 
glaucoma.  Diagnostic Code 6011 allows a 10 percent 
evaluation for centrally located scars on the retina that 
result in irregular, duplicated, or diminished image.  In 
addition, under Diagnostic Code 6081, scotoma, pathological, 
unilateral, a large or centrally located scotoma warrants a 
minimum of 10 percent.  However, a scotoma is to be rated on 
the loss of central visual acuity or impairment of field of 
vision.  Any rating under this Diagnostic Code is not to be 
combined with any other rating for visual impairment.  As the 
evaluations for retina scars and scotomas are based on visual 
acuity, criteria similar to that under Diagnostic Code 6013, 
the provisions of 38 C.F.R. § 4.14 prohibit a separate 
evaluation under Diagnostic Code 6011 or 6081.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (Evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.)  

In any case, the clinical evidence of record does not 
demonstrate that the appellant's right eye or left eye 
glaucoma causes irregular, duplicated enlarged or diminished 
images.  There is no evidence of record that suggests that 
the appellant experiences any irregular, duplicated enlarged 
or diminished images in either eye as a result of the 
glaucoma.  Therefore, a compensable evaluation is not 
warranted under Diagnostic Code 6011.

Because this is an appeal from the initial rating for the 
glaucoma disability, the Board has considered whether 
"staged" ratings are appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability for the glaucoma and, 
therefore, does not support the assignment of a staged rating 
for that disability.

In view of the foregoing, the Board is unable to identify a 
basis on which to grant an initial evaluation in excess of 10 
percent for the appellant's glaucoma disability.  Since the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is inapplicable.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B.  Pulmonary sarcoidosis 

The appellant contends that his service-connected sarcoidosis 
at issue in this case has been more severely disabling than 
reflected by the current (initial) evaluation.  

Under Diagnostic Code 6846, a noncompensable rating is 
warranted for chronic hilar adenopathy or stable lung 
infiltrates without symptoms or physiological impairment.  A 
30 percent rating is warranted for sarcoidosis where there is 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent rating is warranted for 
sarcoidosis where there is pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.  
A 100 percent rating is warranted for sarcoidosis where there 
is cor pulmonale; or cardiac involvement with congestive 
heart failure; or progressive pulmonary disease with fever, 
night sweats, and weight loss despite treatment.  This 
Diagnostic Code indicates that the active disease or 
residuals of sarcoidosis may otherwise be rated as chronic 
bronchitis (Diagnostic Code 6600) and extra-pulmonary 
involvement under the specific body system involved.  

In a rating decision issued in May 2005, the appellant's was 
awarded an initial 10 percent evaluation under the provisions 
of Diagnostic Code 6600.  38 C.F.R. § 4.97.  Diagnostic Code 
6600 provides that a 30 percent evaluation will be assigned 
where there is an FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted.  A 60 percent rating requires FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) 40 to 55 percent predicted , or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit.  A rating of 100 percent requires an FEV-1 less than 
40 percent of predicted value, or FEV1/FVC less than 40 
percent, or; DLCO (SB) less than 40 percent predicted, or; a 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; the veteran requires outpatient oxygen therapy. 

Since the appellant's most recent VA examination in November 
2004, the regulations pertaining to the evaluation of 
respiratory conditions were amended, effective October 6, 
2006.  See 71 Fed. Reg. 52457-52460 (2006) (presently 
codified at 38 C.F.R. § 4.96 (2006)).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the  
Secretary did so.  But see VAOPGCPREC 7-2003 (Nov. 19, 2003), 
pointing out that the United States Court of Appeals for the 
Federal Circuit - in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) - overruled Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991), to the extent that Karnas conflicts with the 
precedents of the Supreme Court and the Federal Circuit. That 
is, when amended regulations expressly state an effective 
date and, as in this case, do not include any provision for 
retroactive applicability, application of the  revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas, and the prior version may be applied, 
if more favorable, to periods preceding and following the 
change.  See also VAOGCPREC 3- 2000 (Apr. 10, 2000); 
VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2006).

This change in the regulations does not alter any of the 
specific criteria listed in Diagnostic Code 6845.  Rather, 
the new regulations affect how the evaluation criteria are 
applied, including when a pulmonary function test (PFT) is 
required to evaluate the disability, when to apply pre-
bronchodilator values for rating purposes, and which PFT 
result to use (FEV-1 versus FEV-1/FVC versus DLCO (SB)) when 
the level of evaluation would differ depending on the test 
used.  In the present case, the application of the new 
regulations to the appellant's claim after October 6, 2006, 
does not change the evaluation to be assigned if analyzed 
under the old regulations.  Therefore, the appellant will not 
be prejudiced by the Board proceeding to a decision even 
though the RO has not had an opportunity to evaluate the 
claim under the new regulation and provide the veteran with 
that regulation.

A review of the appellant's medical records reveals multiple 
PFTs throughout this appeal which resulted in FEV-1 of 71 to 
80 percent.  Such findings were generated in service in 
October 1997 (79%), and post-service, in June 1999 (71%).  
These results support a 10 percent evaluation.  The May 2005 
VA examiner cited the PFT findings of November 2004, and the 
results indicate the appellant had a FEV-1 of 70.2 percent 
predicted.  As this is 70% of the predicted value, a 30 
percent evaluation is warranted.


In considering the evidence of record under both the old and 
new laws and regulations as set forth above, the Board 
concludes that the veteran is entitled to a higher evaluation 
of 30 percent, but not greater, for his pulmonary 
sarcoidosis.  A 30 percent rating most closely approximates 
the appellant's impairment due to the pulmonary sarcoidosis, 
and his current symptoms are not severe enough to merit a 
rating in excess of 30 percent beginning in November 2004.  
The findings for the next higher evaluation of 60 percent 
have not been demonstrated in the clinical evidence of 
record.  The appellant has not exhibited the PFT results 
required for a 60 percent evaluation under Diagnostic Code 
6600, and as noted by the May 2005 VA examiner, the appellant 
has no current need for either high dose or low dose or 
intermittent cortical steroids.

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 30 
percent for the appellant's pulmonary sarcoidosis.  None of 
the values disclosed as a result of any pulmonary function 
testing of record indicates that the appellant's sarcoidosis 
disability warrants an evaluation in excess of 30 percent 
under the provisions of Diagnostic Code 6600.  Therefore, a 
preponderance of the evidence is against a disability 
evaluation in excess of 30 percent, beginning in November 
2004.  38 C.F.R. § 4.97, Diagnostic Code 6600.

Because this is an appeal from the initial rating for the 
pulmonary sarcoidosis disability, the Board has considered 
whether "staged" ratings are appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does show varying levels of disability for the 
sarcoidosis disability and, therefore, does support the 
assignment of not more than a 10 percent initial rating, 
followed by a 30 percent rating beginning in November 2004.

C.  Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of 
the currently assigned evaluations for the glaucoma and 
pulmonary sarcoidosis disabilities at issue may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The RO considered, and rejected, the assignment of an 
extraschedular evaluation.  The Board finds no evidence that 
the appellant's service-connected sleep apnea disability or 
his asthma disability has presented such an unusual or 
exceptional disability picture at any time as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The three schedular evaluations in this case are not 
inadequate.  There are higher ratings for these disabilities, 
but the required manifestations have not been shown in this 
case.  The Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has required 
any hospitalization for either of these two disabilities from 
July 1998 onward.  The appellant has not offered any 
objective evidence of any symptoms due to either disability 
that would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
the assignment of an extraschedular rating is not warranted 
in this case at any time for either disability.  See Floyd v. 
Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996) (When evaluating an increased rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

II.  Service connection claims

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A.  Hypertension

Review of the appellant's service medical records reveals no 
diagnosis of, or treatment for, any hypertension.  While the 
service medical records do contain instances of elevated 
blood pressure readings and blood pressure checks, the report 
of the April 1998 retirement examination indicates that the 
appellant's elevated blood pressure readings had been 
evaluated and that the appellant ha been cleared for duty 
after a cardiac check-up.  

After service, the appellant underwent a VA medical 
examination in October 1998; his blood pressure reading was 
114/62, and no diagnosis of hypertension was rendered.  

The appellant's VA outpatient treatment records dated between 
May 1999 and June 2001 contain no diagnosis of, or treatment 
for, hypertension.

The appellant underwent another VA medical examination in 
November 2004; the examiner reviewed the claims file.  The 
examiner noted that the appellant had been diagnosed with 
hypertension that year and that he had begun to take blood 
pressure medication that year.  After reviewing the claims 
file and examining the appellant, the VA doctor concluded 
that there was no reason why the appellant's recently 
diagnosed hypertension would be service-connected.  

The appellant contends that he had hypertension while in-
service and that he now has the same disorder.  Viewing the 
evidence in a light most favorable to the veteran, the 
evidence of record indicates that he received in-service 
evaluation for elevated blood pressure readings.  However, 
there is no medical evidence of record to establish that he 
was ever treated for, or diagnosed with any hypertension in 
service.  A January 1996 evaluation resulted in an assessment 
of normal findings.  There is no evidence of record that the 
appellant had hypertension to a compensable degree within one 
year of his separation from service.  The diagnosis of 
hypertension was not clinically demonstrated in the evidence 
of record until 2004.  The first documentation of a diagnosis 
of hypertension, therefore, occurs six years after the 
appellant's separation from service.  

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated hypertension cannot be 
said to be related to service by way of direct incurrence or 
by manifestation within the presumptive period, the Board 
concludes that the claim for entitlement to service 
connection for hypertension must be denied.  The Board also 
notes that the evidence of record is not in equipoise on the 
question of whether the appellant's hypertension should be 
service connected.

The absence of any diagnosis of the claimed hypertension in 
the service medical records between 1979 and 1998, despite 
evaluations of elevated blood pressure readings, constitutes 
negative evidence tending to disprove the assertion that the 
appellant incurred any hypertension during his service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
evidence of a diagnosis of hypertension until several years 
after the appellant's 1998 separation from service is itself 
evidence which tends to show that no hypertension was 
incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

In addition, the "absence" of evidence or "negative" 
evidence of the claimed condition during service is supported 
by affirmative evidence that tends to show that the claimed 
disorder was not incurred during that time.  Such affirmative 
evidence consists of the October 1998 VA examination report 
that indicated that the appellant's blood pressure was 
normal.  In addition, no diagnosis of hypertension was 
rendered in conjunction with the August 2001 VA medical 
examination.  The finding of "normal" on said clinical 
evaluations is medical evidence indicating that the claimed 
hypertension was not present on examination in October 1998, 
or in August 2001.  Thus, this is positive evidence that the 
appellant was not experiencing hypertension shortly after his 
separation from service or even three years later.  The Board 
notes that the written statements of the appellant to the 
effect that his hypertension is causally connected to his 
active service are not probative as there is no evidence in 
the record that he has any medical knowledge or expertise to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's hypertension is not 
related to his active service.  While it is apparent that the 
appellant does currently experience hypertension, the medical 
evidence of record as a whole supports the proposition that 
there is no etiological relationship between the origin 
and/or severity of that condition and service.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for 
hypertension.  As such, the evidence is insufficient to 
support a grant of service connection for that disorder.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the hypertension 
service connection claim.  Because the preponderance of the 
evidence is against this service connection claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

B.  Cardiac arrhythmias

Similar to the hypertension claim discussed above, the 
appellant complained of a pounding heart, a racing pulse, 
chest pain, palpitations and arrhythmias on multiple 
occasions in service.  As previously noted, the appellant was 
returned to duty after a cardiac evaluation resulted in no 
findings of cardiac pathology.  The service separation 
examination conducted in April 1998 yielded findings of 
normal cardiac rate and rhythm.  

The appellant underwent a VA medical examination in October 
1998. The appellant's heart sounds were normal.  In July 
1999, the appellant's chest x-ray was normal.

Review of the appellant's outpatient VA treatment records 
reveals that the appellant denied chest pain in September 
1999; the existence of a negative thallium exercise test in 
1995 was noted and there were no significant findings on 
examination.  The appellant reported recent sweating, chest 
pain and palpitations in June 2000.  He stated that he had 
been evaluated by a private physician without any significant 
clinical findings.  In June 22001, the appellant underwent an 
annual check-up; his heart exhibited a normal rate and 
rhythm.  

A March 2003 VA medical opinion indicates that the 
appellant's medical records from 2000 did not show a heart 
condition due to service.  The doctor further stated that the 
service medical records indicated a finding of a sinus 
arrhythmia but without any diagnosis of an underlying heart 
condition.

The appellant underwent a VA medical examination in November 
2004; the examiner reviewed the claims file.  The appellant 
reported that his heart would race about twice a day- when he 
had anxiety.  This was not associated with chest pain or 
shortness of breath.  On physical examination, the appellant 
exhibited a normal heart rate and rhythm.  After reviewing 
the claims file and examining the appellant, the VA physician 
stated that the appellant had palpitations whenever he had an 
anxiety attack and that such palpitations were not related to 
his heart but rather to his (service-connected) anxiety 
disorder.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

After careful review of the pertinent evidence of record, the 
Board finds that the competent medical evidence of record 
does not establish a current diagnosis of any cardiac 
pathology other than the hypertension discussed above.  The 
service medical records do include mention of complaints of, 
and work-ups for the appellant's cardiac complaints, but the 
service medical records do not contain any diagnosis of any 
one of the claimed conditions.  The post-service medical 
records do not establish a diagnosis of any one of these 
conditions.  Thus, the claims file does not contain competent 
medical evidence to the effect that the appellant currently 
suffers from a diagnosed cardiac disability other than the 
hypertension.  

While the appellant contends that he currently experiences 
various cardiac symptoms that are causally related to his 
service, the evidence does not indicate that he possesses 
medical expertise.  His opinion is not competent medical 
evidence on a matter requiring medical expertise, such as 
diagnosis or causation.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Absent a current diagnosis indicative of cardiac disability 
other than hypertension, the preponderance of the evidence is 
against the appellant's claims for service connection for a 
pounding heart and arrhythmias.  With the absence of a 
current diagnosis of the claimed disorders, the evidence 
cannot establish a causal connection between the claimed 
disorder and service.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the appellant's claim for 
service connection for arrhythmia should be denied.

C.  Swollen joints due to an undiagnosed illness

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease or injury, and 
any current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).


Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).

Review of the appellant's service medical records reveals 
that he complained of, and was treated for, left ankle 
problems.  However, there is no indication that he ever 
complained of, was treated for, or was diagnosed with any 
general condition of swollen and painful joints.

Post-service, the appellant underwent a VA medical 
examination in October 1998; he complained of ankle pain with 
occasional swelling.  He also complained of stiffness in his 
knees and hips over the previous five years.  On physical 
examination, there was no muscle atrophy or hypertrophy.  
There was no joint tenderness and none of the appellant's 
joints were swollen.  There was no evidence of inflammation.  
The range of motion of all joints was normal.  The appellant 
did not have any neurological deficits. The examiner rendered 
a clinical impression of history of ankle sprain without any 
present evidence of active problems.  

Review of the appellant's post-service VA treatment records 
indicates that he did not complain of joint pain or swelling 
on a routine basis or on a continuous basis.  The private 
medical records in evidence lack such findings as well.

The appellant underwent another VA medical examination in 
November 2004; the examiner reviewed the claims file.  The 
appellant complained of bilateral knee pain. He said that he 
had aches and pains in all of his joints occasionally, but 
especially his knees and he denied swelling, injuries to his 
knees and instability of the knees.  On physical examination, 
the appellant walked with a normal gait.  There was no edema 
in either his upper or lower extremities.  The appellant 
demonstrated full range of motion in each knee.  There was no 
tenderness to palpation of the joints.  There was no edema of 
the feet.  The examiner rendered the clinical assessment that 
the appellant occasionally had aches and pains of his joints, 
but no significant arthritis.  The examiner stated that the 
appellant had no disability of his joints at all.

The appellant's claim is that he has manifestations of an 
undiagnosed illness due to his Persian Gulf service.  His 
claim fails because the medical evidence clearly demonstrates 
that he has not been found to have any joint condition.  The 
November 2004 VA medical examination showed that the swollen 
and painful joints claimed by the appellant are not 
clinically significant and therefore not the product of an 
unidentified etiology.  

There is no competent medical evidence to the contrary.  No 
competent medical evidence of record demonstrates that the 
appellant's problems are clinically ascertainable.  There is 
no clinical evidence of record demonstrating that the veteran 
has been diagnosed with any joint disorder.  The Board has 
considered the appellant's written statements submitted in 
support of his arguments that he has a joint disorder as a 
result of his service.  To the extent that his statements 
represent evidence of continuity of symptomatology, the 
appellant's statements, without more, are not competent 
evidence of a diagnosis of any joint disorder, and they do 
not establish a nexus between a medical condition and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The appellant has not shown that 
he has the requisite competence, and, accordingly, his claim 
for service connection for a joint disorder is not plausible.

The Board will now consider entitlement to service connection 
on a direct basis, as per Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  In the absence of proof of a 
current disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  That 
said, the evidence simply does not demonstrate the appellant 
carries a diagnosis of any clinical joint disorder.  As such, 
there is no basis on the current record to grant service 
connection for this claimed disability.  Furthermore, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The preponderance of the evidence is against the joint 
disorder claim.  Since the preponderance of the evidence is 
against the appellant's service connection claim, the benefit 
of the doubt doctrine does not apply.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir.).  Service connection based on 
Gulf War service is therefore not warranted.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(II).


ORDER

An initial evaluation in excess of 10 percent for the 
glaucoma disability is denied.

An initial evaluation in excess of 10 percent for the 
pulmonary sarcoidosis is denied.

A 30 percent disability evaluation, but not greater, is 
granted for the pulmonary sarcoidosis disability, effective 
in November 2004.

Service connection for hypertension, a pounding heart is 
denied.

Entitlement to service connection for painful and swollen 
joints, to include as due to an undiagnosed illness, is 
denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


